
	
		II
		109th CONGRESS
		2d Session
		S. 3756
		IN THE SENATE OF THE UNITED STATES
		
			July 27 (legislative
			 day, July 26), 2006
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To study and improve the air quality inside school buses,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Healthy School Bus Act of
			 2006.
		2.FindingsCongress finds that—
			(1)although air pollution is a health hazard
			 for people of all ages, children are potentially more vulnerable because the
			 lungs of children are still developing and children breathe 50 percent more air
			 per pound of body weight than adults;
			(2)diesel exhaust is
			 considered to be a probable human carcinogen by the Environmental Protection
			 Agency and the World Health Organization and contains a high concentration of
			 fine particles and 40 compounds that are listed as hazardous air pollutants by
			 the California Environmental Protection Agency;
			(3)fine particles
			 from diesel exhaust have been implicated as a potential cause of heart disease,
			 respiratory disease, and stroke;
			(4)diesel exhaust
			 aggravates asthma, a disease that affects approximately 4,500,000 American
			 children in kindergarten through twelfth grade;
			(5)nearly 24,000,000
			 children in the United States spend an average of an hour and a half each day
			 in a school bus;
			(6)because of the
			 protection school buses provide in the event of a crash, school buses are the
			 safest way for children to travel to school;
			(7)the Clean School
			 Bus USA program of the Environmental Protection Agency, designed to help school
			 districts replace aging bus fleets or install pollution control equipment,
			 received proposals requesting approximately $60,000,000 in grants, but could
			 only award $10,000,000 in grants;
			(8)recent studies
			 have indicated that the concentration of diesel exhaust inside a school bus can
			 be considerably higher than in the ambient environment, and that some, if not
			 most, of that pollution may be coming from the bus itself; and
			(9)although activities
			 designed to curtail emissions from the tailpipe of school buses appear to have
			 a positive effect on the air quality inside the bus cabin, it is not clear how
			 pollution enters the cabin or what the best strategies are for combating the
			 pollution.
			3.Study of air
			 quality inside school buses
			(a)StudyNot later than 1 year after the date of
			 enactment of this Act, the Administrator of the Environmental Protection Agency
			 shall—
				(1)conduct a study on
			 air quality inside school buses; and
				(2)submit to Congress
			 a report on the results of the study.
				(b)StrategiesThe
			 Administrator shall—
				(1)develop strategies
			 for improving air quality inside school buses;
				(2)conduct or support
			 research to evaluate the effectiveness of the strategies; and
				(3)not later than 15
			 months after the date of enactment of this Act, submit to Congress a report
			 describing the strategies and the results of the research.
				(c)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $750,000.
			4.Authorization of
			 appropriation for clean school bus activitiesThere is authorized to be appropriated to
			 the Administrator of the Environmental Protection Agency to carry out
			 activities (including expansion of the Clean School Bus USA program) to reduce
			 the quantity of air pollution emitted by school buses and to improve the air
			 quality inside of school buses $55,000,000 for fiscal year 2006 and each
			 subsequent fiscal year.
		5.Sense of
			 CongressIt is the sense of
			 Congress that local educational agencies and schools should—
			(1)assign
			 less-polluting buses to the longest school bus routes; and
			(2)adopt and
			 implement policies to decrease school bus idling.
			
